In re Watson, Willie Jr.; applying for stay of execution, supervisory writ and writ of habeas corpus; Parish of St. Charles, 29th Judicial District Court, Div. “D”, No. 81-069.
Granted for the limited purpose of transferring this application including the attached petition to the district court for its action thereon by 5 pm on Saturday, March 16, 1985. Such transfer and action are hereby ordered. Otherwise, the writ and stay order applied for are denied. Relator’s right to seek review of the trial court’s action in this court is reserved. This court will retain copies of the application and petition to facilitate relator’s further application.